UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6083


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LORENZO HALL,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:02-cr—00293-JFM-1; 1:13-cv-03208-JFM)


Submitted:   April 8, 2014                 Decided:   April 16, 2014


Before NIEMEYER, KING, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lorenzo Hall, Appellant Pro Se.   Charles Joseph Peters, Sr.,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Lorenzo       Hall    seeks     to      appeal    the       district       court’s

order denying his Fed. R. Civ. P. 60(b) motion.                                   The order is

not    appealable       unless       a    circuit          justice    or    judge       issues    a

certificate of appealability.                  28 U.S.C. § 2253(c)(1)(B) (2012).

A     certificate       of     appealability           will     not        issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                       When the district court denies

relief    on    the    merits,       a    prisoner         satisfies       this    standard      by

demonstrating         that     reasonable            jurists     would       find       that    the

district       court’s       assessment       of      the    constitutional            claims    is

debatable      or     wrong.         Slack    v.      McDaniel,       529    U.S.       473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,          and   that       the    motion    states       a    debatable

claim of the denial of a constitutional right.                               Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Hall has not made the requisite showing.                                Accordingly, we

deny    Hall’s      motion      for       a   certificate        of    appealability            and

dismiss the appeal.             We dispense with oral argument because the

facts    and    legal    contentions          are      adequately          presented      in    the



                                                 2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3